Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00492-CV

BELL & MCCOY OF SOUTH TEXAS, LLC f/k/a Bell & McCoy of South Texas, Inc., Bell
           & McCoy Companies, Inc., Dana Arnold, and Garon Shuler,
                                Appellants

                                               v.

                                  Leonard A. WEINAND, Jr.,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI00157
                         Honorable Norma Gonzales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED October 23, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice